Citation Nr: 1619644	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS).

2.  Entitlement to an increased evaluation for the left knee total arthroplasty, currently evaluated as 60 percent disabling, to include entitlement to an earlier effective date.

3.  Entitlement to an increased evaluation for chronic sinusitis, currently evaluated as 10 percent disabling, to include entitlement to an earlier effective date.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) based on service-connected disabilities.  

5.  Entitlement to a compensable evaluation for allergic rhinitis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for tinnitus.

10.  Whether new and material evidence has been submitted to reopen the claim of service connection for right knee degenerative joint disease (DJD).

11.  Whether new and material evidence has been submitted to reopen the claim of service connection for interstitial lung disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1977.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO).  This case was subsequently transferred to the jurisdiction of the St. Louis, Missouri RO.
The Veteran and his spouse testified at an RO hearing in September 2013.  A transcript of this proceeding has been included in the claims folder.

This appeal originally included a claim for service connection for a foot condition.  However, in a May 2014 statement, the Veteran withdrew this claim from appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran currently suffers from MS that he has argued is related to his period of service.  He stated during his personal hearing that a neurologist at San Diego VAMC informed that MS was often triggered by an infection or a virus.  He pointed out that he had had a severe sinus infection in service, as well as facial cellulitis in 1979, two years after his discharge.  He believed that these infections could be the source of his current MS.  He also noted that he had been misdiagnosed with sarcoidosis at the Kansas City VAMC in 1983, when he had complained of muscle weakness and pain.  He indicated that these symptoms continued from that time until he was diagnosed with MS in October 2006.

The Veteran was examined by VA in December 2013; however, this examination included no etiology opinion.  Therefore, an addendum was requested so that an etiology opinion could be rendered.  It was noted that the addendum was to be provided by a neurologist.  Unfortunately, the addendum was prepared by a nurse practitioner, and is thus inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate).  In this case, the Board agrees that, given the complexity of the issue involved, an opinion by a neurologist is required.  

During his September 2013 hearing, the Veteran had stated that he had been seen by a neurologist at the San Diego VAMC. The evidence of record also indicates that he was hospitalized for the treatment of his MS from April 27 to May 1, 2015.   It does not appear that these records have been requested.

In rating actions issued in April and October 2014 and in January 2015, the following were denied:  entitlement to an increased evaluation for the left knee total arthroplasty, currently evaluated as 60 percent disabling, to include entitlement to an earlier effective date; entitlement to an increased evaluation for chronic sinusitis, currently evaluated as 10 percent disabling, to include entitlement to an earlier effective date; entitlement to a compensable evaluation for allergic rhinitis;  entitlement to a total disability evaluation based on individual unemployability (TDIU) based on service-connected disabilities; entitlement to service connection for headaches, sleep apnea, depression and tinnitus; and whether new and material evidence to reopen the claims for service connection for right knee DJD and interstitial lung disease.  In January 2015, the Veteran submitted a notice of disagreement with the all issues denied by these rating actions.  To date, he has not been issued a statement of the case (SOC) as to these claims.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board accepts limited jurisdiction over those issues, for the sole purpose of remanding so that a statement of the case can be issued.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Request that the Veteran provide the names and addresses of all health-care providers, both VA and non-VA, from whom he has treatment for his MS since 2014.  All identified records must be obtained (at least one follow-up request must be made in relation to any non-VA records).  Specifically, request all treatment records from the San Diego VAMC and the records of his April to May 2015 period of hospitalization.  Attempts to obtain VA records must continue until it is determined that the records do not exist or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159 (2015).  All efforts to obtain any records must be fully documented for inclusion in the claims folder.

2.  Afford the Veteran an examination by a neurologist in order to obtain an opinion as to the etiology and onset of his diagnosed MS.  The examiner must review the entire electronic claims folder (to include any records obtained in conjunction with this remand) and this review must be documented in the examination report.  The examiner is asked to render the following opinion:

	(a) Whether it is at least as likely as not (at least a 50 percent degree of probability)  or less than likely as not (less than a 50 percent degree of probability) that either the 1979 or the 1983 episodes were manifestations of the MS diagnosed in 2006; [See VA hospitalization records from 1979 for cellulitis of the face, in VBMS file with receipt date September 2013; see also private and VA medical records dated from late 1980s to late 1990s, with detailed medical histories, in VBMS with receipt date September 2010]

	(b) Whether it is at least as likely as not (at least a 50 percent degree of probability)  or less than likely as not (less than a 50 percent degree of probability) that the Veteran's MS is proximately due, the result of or aggravated by his service-connected sinusitis with infections.  [See articles in VBMS with receipt date October 2014]

Any special testing deemed necessary to provide the requested opinions must be conducted.  The examiner must provide a complete rationale for all opinions provided.  If the opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed, to the extent possible, readjudicate the Veteran's claim for service connection for MS.  If the decision remains adverse to the Veteran, he and his representative  must be provided a supplemental statement of the case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

5.  Issue a statement of the case on the issues of:
* entitlement to an increased evaluation for the left knee total arthroplasty, currently evaluated as 60 percent disabling, to include entitlement to an earlier effective date; 
* entitlement to an increased evaluation for chronic sinusitis, currently evaluated as 10 percent disabling, to include entitlement to an earlier effective date; 
* entitlement to a compensable evaluation for allergic rhinitis;  
* entitlement to a total disability evaluation based on individual unemployability (TDIU) based on service-connected disabilities; 
* entitlement to service connection for headaches, sleep apnea, depression and tinnitus; and 
* whether new and material evidence to reopen the claims for service connection for right knee DJD and interstitial lung disease.  

Notify the Veteran of his appeal rights and that he must submit a timely substantive appeal to perfect appeals of those issues.  If he perfects an appeal by the submission of a timely substantive appeal, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


